Under an indictment charging that appellant while intoxicated operated an automobile upon a public road in Comanche County, he was convicted and his punishment assessed at confinement in the penitentiary for one year.
The record is before this court without statement of facts or bills of exception. We notice, however, that in pronouncing sentence against appellant, as well as in the judgment, an error was committed by stating that his punishment would be assessed at confinement in the penitentiary for two years. The verdict of the jury assessed punishment at one year in the penitentiary and prohibited appellant from driving a motor vehicle on the highway for two years.
The judgment and sentence will be reformed to follow the verdict, and as thus reformed, will be affirmed.
Sentence reformed and affirmed.
                    ON MOTION FOR REHEARING.